UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2122



GARY L. DETEMPLE,

                                              Plaintiff - Appellant,

          versus


GEORGE PAUGH, Chief of Police; PATRICK DACEY,
Officer; MARK D. PANEPINTO; MR. WEEKLEY,
Locksmith;   ARTHUR    MCKENZIE,   Mayor   of
Bethlehem; VILLAGE OF BETHLEHEM, A municipal
Corporation, West Virginia; JOSEPH ROXBY,
Officer; DWAYNE DAVIS, Individual,

                                             Defendants - Appellees,

          and


JOHN DOE, Officer,


                                                           Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-01-126-5)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gary L. DeTemple, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gary L. DeTemple appeals the district court’s orders accepting

the recommendation of the magistrate judge to deny relief on his 42

U.S.C. § 1983 (2000) complaint and denying his motion to alter or

amend the judgment under Fed. R. Civ. P. 59(e).   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See DeTemple v. Paugh,

No. CA-01-126-5 (N.D.W. Va. July 8, 2002; July 26, 2002).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2